Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The prior art of record fails to disclose the features: responsive to determining that the wireless device is operating in the intensive use mode, determining whether the wireless device is operating in a privileged service having a higher priority than a non-privileged service or is operating in the non-privileged service; responsive to determining that the wireless device is operating in the privileged service, continuing the operation of the wireless device with the base node regardless of the determined intensive use level associated with the wireless device; responsive to determining that the wireless device is operating in the non-privileged service and is associated with one of the plurality of intensive use levels associated with a lower intensity of use than indicated by the identified first intensive use level, continuing the operation of the wireless device with the base node; and responsive to determining that the wireless device is operating in the non-privileged service and is associated with one of the plurality of intensive use levels associated with an equal or higher intensity of use than indicated by the identified first intensive use level, suppressing the operation of the wireless device with the base node, as recited in claim 1, and similarly recited in claims 10, 15.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/Primary Examiner, Art Unit 2464